 



Exhibit 10.119
(SBS LOGO) [g12285sbslogobig.gif]
November 8, 2007
Cynthia Hudson
9025 SW 59th Court
Pinecrest, FL 33156   USA
Dear Cynthia Hudson:
Pursuant to the terms and conditions of the Spanish Broadcasting System, Inc.,
1999 SOP (the “Plan”), you have been granted an Incentive Stock Option, subject
to limitations set forth by the Internal Revenue Code of 1986, as amended from
time to time, to purchase 25,000 shares (the “Option”) of Class A common stock
as outlined below.
 

Granted To:   Cynthia Hudson       Grant Date:   November 5, 2007       Options
Granted:   25,000       Option Price per Share:  
$2.55                              Total Cost to Exercise:     $63,750.00      
Expiration Date:   November 5, 2017          unless terminated earlier.      
Vesting Schedule:   33+% per year for 3 years           8,334 on 11/05/2008    
8,333 on 11/05/2009     8,333 on 11/05/2010       Transferability:   Not
transferable except in accordance with the Plan.

            Spanish Broadcasting System, Inc.
      By:  /s/ Raúl Alarcón, Jr.                  

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

             
 
           
Signature:
  /s/ Cynthia Hudson   Date:   November 8, 2007
 
           
 
  Cynthia Hudson        

SBS TOWER 2601 SOUTH BAYSHORE DRIVE, PENTHOUSE II COCONUT GROVE, FLORIDA 33133
TEL (305) 441-6901 FAX (305) 446-5148

